Citation Nr: 1222978	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  05-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1970 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2005, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective January 11, 2004.  In May 2005, the RO denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

In October 2005, the RO increased the disability rating for PTSD to 50 percent disabling, effective March 11, 2004 (finding the January 11, 2004, effective date assigned in the March 2005 rating decision was CUE as the Veteran's original claim was not submitted until March 11, 2004).  The Veteran was advised of the rating decision, but did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 50 percent disability rating is not the maximum benefit available for the claim on appeal, this appeal continues.   

The Veteran submitted an October 2005 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A hearing was scheduled for August 2006, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2011).    

In August 2008 and February 2010 decisions, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The service-connected PTSD is characterized by hypervigilance, exaggerated startle response, nightmares, irritability, and difficulty establishing and maintaining effective work and social relationships.    

3.  The Veteran did not sustain cardiovascular injury or disease in service.

4.  The Veteran did not experience chronic symptoms of hypertension in service.

5.  Hypertension did not manifest to a compensable degree within one year of separation from service.

6.  Symptoms of hypertension have not been continuous since separation from service.

7.  The Veteran's hypertension is not related to his active service.

8.  The Veteran's hypertension is not proximately caused by or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).     

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, March 2006 and August 2008 letters included the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.  

The Board finds that the VCAA notice requirements have been satisfied by May 2004, October 2004, and August 2008 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for an initial disability rating in excess of 50 percent for PTSD arises from the Veteran's disagreement with the initial 30 percent disability rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, private treatment records, VA outpatient treatment records, and VA examination reports dated August 2004 and April 2010 for service-connected PTSD and April 2005 and April 2010 for the claimed hypertension disorder.  The VA examiners reviewed the Veteran's treatment records in the computerized patient record system (CPRS) and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The April 2010 VA examiner also reviewed the Veteran's claims file.  As will be discussed in greater detail below, taken together, the VA examinations and opinions are adequate for rating purposes; they reflects familiarity with the entire record and, taken together, include an adequate explanation of rationale.  Furthermore, they address all theories of entitlement, to include secondary service connection (both by direct causation and based on aggravation) with respect to the hypertension claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria for PTSD

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  

Under the current rating criteria, PTSD is evaluated at 50 percent disabling under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis for Initial Rating in Excess of 50 percent for PTSD 

The Veteran contends that an initial disability rating in excess of 50 percent is warranted for his service-connected PTSD.  After a full review of the record, the Board concludes that an initial disability rating in excess of 50 percent for PTSD is not warranted for any period.    

The disability picture described during the appeal does not more nearly approximate the criteria for the next higher, 70 percent, or the 100 percent rating.  The Veteran denied having suicidal ideation at both VA examinations and April 2004 and October 2004 VA outpatient treatment sessions.  He did not display a neglect of personal appearance and hygiene.  His grooming was noted as good in the April 2004 VA outpatient treatment record and as adequate by the April 2010 VA examiner.  Nor did the Veteran exhibit intermittently illogical, obscure, or irrelevance speech or spatial disorientation.  The April 2004 record documented his speech was slightly slurred but with regular rate, volume, and tone, the August 2004 VA examiner reported it was pressured, and the April 2010 VA examiner noted it as normal in rate and tone.  The Veteran was also reportedly alert and oriented with good eye contact at the May 2004 VA outpatient treatment session and April 2010 VA examination.

The Veteran informed the April 2010 VA examiner that he had difficulties with anger and easily irritated, to include a recent event in which he became very frustrated with his secretary and verbally lashed out.  The August 2004 VA examiner also noted the Veteran demonstrated nervous tics and gestures by brushing his hands across his face.  Although the Veteran reported to owning a gun at the April 2004 VA outpatient treatment session, he repeatedly denied homicidal ideation nor presented any persistent dangers of hurting himself or others.  The April 2010 VA examiner specifically noted that the Veteran had "appropriate" impulse control.  Thus, the Board finds such symptomatology does not demonstrate impaired impulse control to warrant a higher disability rating for any period.

Additionally, the Veteran reported hearing voices of soldiers calling his name at the April 2004 VA outpatient treatment session and August 2004 VA examination report; however, he also denied any auditory and visual hallucinations, and the overall clinical disability picture does not suggest that a higher rating is warranted, to include total occupational and social impairment due to such persistent delusions or hallucinations for any period to warrant a higher disability rating.   

At the April 2004 VA outpatient treatment session, the Veteran reported he was employed, felt isolated, and was not engaged in any group affiliations.  At the August 2004 VA examination, he reported isolation, fear of emotional intimacy, avoidance of crowds and dating, and that he left his wife because he no longer loved her and did not have any friends; however, he reported visiting his daughter once a year.  More recently, at the April 2010 VA examination, the Veteran reiterated he has no friends, tries to stay to himself and emotionally detached from family in fear he might "hurt someone," has no hobbies, does not speak to his approximately 10 siblings, and anxious when in crowds or around people.  Nevertheless, he reported spending time with his daughter and granddaughters, and "very civil" with his neighbors although they do not visit and he does not hang out with anyone.  

The evidence of record reveals that the Veteran's PTSD symptomatology included hypervigilance, exaggerated startle response, nightmares, irritability, and difficulty establishing and maintaining effective work and social relationships.  The Veteran informed the August 2004 VA examiner that his PTSD symptoms were causing increase stress and difficulty with work with supervisors and coworkers.  The 2010 VA examiner described the Veteran's PTSD symptomatology as "severe" and noted that such symptomatology would interfere with his ability to maintain gainful employment.  The evidence in the file shows that the Veteran reports that he last worked in April 2005 as a caregiver.

While the Board does not dismiss these findings, such symptoms, including occupational and social impairment manifested by symptomatology like difficulty in establishing and maintaining effective work and social relationships, are already contemplated in the currently assigned 50 percent disability rating.  

The Board also notes that the Veteran's representative cited the analysis of the United States Court of Appeals for Veterans Claims (CAVC or Court) in Johnson v. Brown, 7 Vet. App. 95, 97 (1994) as support for a higher (100 percent) rating ; however, that case relates to the diagnostic criteria for psychiatric disabilities that were in effect prior before November 7, 1996.  The holding of Johnson does not apply in the present case as the Veteran's claim was filed after that date and thus the more recent version of the diagnostic criteria apply.

The August 2004 VA examiner assigned the Veteran a GAF score of 40, which is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  An April 2004 VA outpatient treatment record showed Axis V listed a GAF score of 70, which is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  Most recently, the April 2010 VA examiner assigned the Veteran a GAF score of 50, which is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Board finds that the Veteran's overall clinical disability picture does not justify assignment of an initial disability rating in excess of 50 percent for the appeal period.  Specifically, the evidentiary record is not illustrative of occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, or mood due to PTSD symptoms.  As noted above, the evidence does not show symptomatology like illogical, obscure or irrelevant speech; near continuous panic or depression affecting the ability to function independently; periods of violence related to unprovoked irritability; or neglect of personal appearance or hygiene.  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a). 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent disability rating currently assigned.

The Board notes that in a January 2006 rating decision, the RO granted entitlement to individual unemployability due to service-connected disabilities, to include PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board has considered whether referral for an extra-schedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by nightmares, and difficulty establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a result, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 50 percent for service-connected PTSD for any period.  38 C.F.R. §§ 4.3, 4.7.

Service Connection Laws & Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 (compensable) percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Again, although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Hypertension

In a March 2004 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran requested service connection, in pertinent part, for high blood pressure and noted he takes pills to regulate the disorder.  After development of the evidentiary record, the RO characterized the claim to include as secondary to service-connected diabetes mellitus, type II.  Although the April 2010 VA examiner noted the Veteran seemed to be unaware of the claim that hypertension started in service, the Board will address all possible avenues by which service connection for hypertension may be established.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

After a review of all the evidence, both lay and medical, the Board finds the Veteran did not manifest hypertension or chronic symptoms of hypertension during service.  Review of the service treatment records shows no complaints or manifestations of hypertension.  In fact, his blood pressure readings were 138/80 at the June 1969 entrance examination and 130/70 at the January 1972 separation examination.

The Board finds the evidence of record does not show the Veteran's hypertension manifested to a compensable degree within one year of separation from service nor did the Veteran have symptoms of hypertension continuously since separation from service.  In fact, post-service treatment records show hypertension first manifested in 2003, which is many years after separation from service.  Private treatment records reveal diagnoses of hypertension and the Veteran's blood pressure readings as 179/96 in February 2003, 130/70 and 154/80 in March 2003, and 150/78 in January 2004.  Subsequent VA outpatient treatment records from March 2004 to December 2004 affirm the diagnosis and note continuous treatment for the current disability.  Additionally, the Veteran informed the April 2010 VA examiner that the date of onset for his hypertension was five to six years prior.  As a result, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board finds the weight of the evidence demonstrates that hypertension is not related to service or a service-connected disability.  The medical opinions of record, with regard to the claim on appeal, do not etiologically relate the Veteran's hypertension to service or to the service-connected diabetes mellitus, type II.  

On VA examination in April 2005, the examiner noted review of the Veteran's claims file and treatment records in the CPRS and the Veteran's diagnoses to include hypertension and diabetes mellitus, type II.  The examiner opined "[h]ypertension is a comorbidity of diabetes mellitus, and less likely than not a consequence of this endocrine disease."

On VA examination in April 2010, following the clinical evaluation and based upon the Veteran's history, the examiner reported it appeared that the onset of diabetes and hypertension were approximately simultaneous with normal renal function at that time and for years since, indicating that the diabetes did not cause or contribute to the development of hypertension.  Moreover, it did not appear likely that the diabetes itself has aggravated the hypertension and in the absence of proteinuria at the last check, indicates more likely that the renal disease is at least equally due to hypertension as it is to diabetes.  After a subsequent review of the claims file, the examiner noted that at a 2004 VA outpatient treatment session, the Veteran was presented with diabetes mellitus reportedly having been established about one year prior, and a 2005 VA examiner reported the Veteran had hypertension for two years.  Thus, as it is established, the Veteran indicated, that the diagnoses of diabetes and hypertension were made at about if not exactly at the same time, and at that time there was no evidence of neuropathy.  The examiner made the following conclusions with supportive rationale: 
	
(1) It is less likely as not that the Veteran's hypertension began during active duty or due to an incident while on active duty.  This is based upon the fact that there are no records indicating hypertension nor any such incident.
(2) it is not likely that the Veteran's hypertension was caused by the diabetes mellitus, as the onset was approximately simultaneous, and although they are frequent[ly] comorbid conditions, this is not an indication that the diabetes caused the hypertension.  It is less likely as not that the diabetes has subsequently contributed to or aggravated the hypertension, as there has been no indication that he has developed diabetic nephropathy, which is a recognized cause of hypertension being caused by or aggravated by diabetes mellitus, type II.

Since there is no nexus between service and/or the service-connected diabetes mellitus, type II, and the current disability, and as the evidence is likewise negative with respect to whether the service-connected diabetes mellitus aggravated the Veteran's hypertension, service connection cannot be granted on a direct or secondary basis.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


